Citation Nr: 0000018	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  98-10 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder including a posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his brother


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970, from January 1974 to November 1987.  

The appeal arises from the January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, denying service connection for 
PTSD. 


REMAND

The veteran has submitted statements contending that he 
experienced multiple stressors in Vietnam, including being 
subject to mortar fire, and witnessing fellow soldiers and a 
close friend shot.  In a PTSD questionnaire received at the 
RO in May 1998, the veteran stated that on Thanksgiving Day, 
1968, while attached to "Mac-U" in "U-Thinn", during meal 
time, his unit was attacked with mortar fire, and several 
soldiers in his unit were hit.  He therein also stated that 
in July 1968 while working with the 196th light infantry in 
Chi Lye they were attacked by a large force of North 
Vietnamese regular army.  Besides these two stressors, the 
veteran has also reported suffering mortar attacks in Vietnam 
on multiple occasions.  The veteran's service records reflect 
that he was part of the Company C 69th Engineering Battalion 
(Construction) with stationing in USARPAC between July 1969 
and April 1970.  

The veteran's VA medical records, including a VA examination 
in October 1999, contain diagnoses of PTSD based on reported 
stressors in service in Vietnam.  However, none of the 
veteran's reported stressors have been verified, and the RO 
has made no attempt to verify them except to request 
verification from the veteran himself.

The veteran's medals include an Army Commendation Medal and a 
Vietnamese Cross of Gallantry with Palm, each of which may 
connote having engaged in combat with the enemy, but neither 
of which are conclusive of this fact.  The Board considers it 
appropriate to ascertain what actions the above service 
medals were based on.  

Additionally, prior to the veteran's discharge from his 
latter period of service he was given a comprehensive 
physical and psychiatric evaluation.  The clinical record 
reveals that he was suffering from severe alcohol dependence 
as well as dementia and pancreatitis associated with 
alcoholism.  However, another psychiatric diagnosis was an 
adjustment disorder with angry and depressed features 
manifested by homicidal and suicidal threats, inappropriate 
anger, and social manifestations and neurovegetative signs 
compatible with depression.  The Board considers it 
appropriate to ascertain if a chronic acquired psychiatric 
disorder other than PTSD may have been present during the 
latter period of service.  

The claim is considered potentially well grounded at the 
current time.  

In view of the foregoing, this claim is REMANDED to the RO 
for the following development:

1.  The RO should appropriately contact 
the appellant and request that he submit 
any available evidence of alleged 
stressors, including combat, he 
experienced in service, to include a 
written statement which sets forth the 
specific dates of events, locations, his 
unit assignment (down to the company 
level) and the names and units of any 
other servicemen involved.  He should be 
informed that such evidence may include 
any photographs or other documentation 
that might serve to verify alleged 
stressors, including combat.  He should 
be advised that information is vitally 
necessary to obtain supportive evidence 
of stressful events and that the 
information about stressors must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  The 
veteran should also be informed of the 
probative value of any lay statements 
from persons with knowledge of the 
alleged stressful events.  The RO should 
attempt to assist the veteran in 
obtaining such statements.  All records 
obtained should be associated with the 
claims file.

2.  The RO should also contact the 
National Personnel Records Center (NPRC) 
and request that the NPRC provide a 
report as to what the bases were for the 
veteran's award of an Army Commendation 
Medal and the award of the Vietnamese 
Cross of Gallantry with Palm.  The 
response should be associated with the 
claims file. 

3.  Thereafter, the RO should contact 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
located at 7798 Cissna Road, Suite 101, 
Springfield, VA 22150-3197.  USASCRUR 
should be requested to provide any 
available information which might 
corroborate the veteran's alleged 
stressors.  Any USASCRUR report or 
response obtained should be associated 
with the claims file. 

5.  Thereafter, irrespective of whether 
any alleged stressors have been 
corroborated, the veteran should be 
afforded a special VA psychiatric 
examination to determine the nature of 
any existing psychiatric disorders.  The 
entire claims folder and a separate copy 
of this remand should be reviewed by the 
examiner in connection with the 
examination.  The RO must specify for 
the examiner whether or not it has 
determined that the veteran engaged in 
combat with the enemy.  If not, the 
examiner should be apprised of the 
stressor or stressors that the RO has 
determined are established by the 
record, and the examiner must be 
instructed that only those events may be 
considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
PTSD.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify the credible 
"stressors" that caused the disorder 
and the evidence relied upon to 
establish the existence of the 
stressor(s).  The examiner should also 
be asked to express an opinion as to 
whether any current acquired psychiatric 
disorder other than PTSD is related to 
the adjustment reaction with depressive 
features diagnosed during the latter 
period of service in August 1987. 

6.  Thereafter, the RO should 
readjudicate the remanded issue.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


